—In a class action, inter alia, for a judgment declaring that certain membership campground contracts are void and unenforceable as contrary to public policy pursuant to General Business Law § 659, the defendants Rank America, Inc., Resorts USA, Inc., and Outdoor World Corporation appeal from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated June 28, 2001, as denied their motion to decertify the class in this action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, the granting, in part, of their motion for summary judgment, the record developed on the motion, and the interposition of their counterclaim do not constitute “later events” (Friar v Vanguard Holding Corp., 78 AD2d 83, 100; see CPLR 902) which warrant decertification of the class (see Meachum v Outdoor World Corp., 273 AD2d 209; Branch v Crabtree, 197 AD2d 557; Super Glue Corp. v Avis Rent A Car Sys., 132 AD2d 604, 607; Weinberg v Hertz Corp., 116 AD2d 1, 6-7, affd 69 NY2d 979). Altman, J.P., Schmidt, Townes and Cozier, JJ., concur.